Citation Nr: 0530502	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  02-00 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the residuals of 
frozen feet.

2.  Entitlement to an initial disability rating higher than 
10 percent for hallux valgus of the left foot.

3.  Entitlement to an initial disability rating higher than 
10 percent for hallux valgus of the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to 
December 1957.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2001 rating decision of the Montgomery, 
Alabama Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
service connection for residuals of frozen feet.  The RO 
granted service connection for hallux valgus of the left and 
right feet, and assigned disability ratings of 10 percent for 
each foot.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran does not have current disability related to 
cold injury of the feet during service.

3.  From December 21, 2000, hallux valgus of the left and 
right feet have been manifested by pain and limitation of 
motion of the feet, producing functional impairment, but less 
than marked interference with employment.




CONCLUSIONS OF LAW

1.  Disability residual to cold injury of the feet was not 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2005).  

2.  From December 21, 2000, hallux valgus of the left foot 
has not met the criteria for a disability rating in excess of 
10 percent.  38 U.S.C.A. §§ 1155, 5103. 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.2, 4.7, 4.10, 
4.71a, Diagnostic Code 5280 (2005).

3.  From December 21, 2000, hallux valgus of the right foot 
has not met the criteria for a disability rating in excess of 
10 percent.  Id.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. § 5100 et seq. (West 2002)), expanded VA's duty 
to notify claimants regarding the development of evidence 
relevant to their claims, and enhanced VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
Regulations implementing the VCAA were published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

In this case, the Board finds that VA has fulfilled its 
duties under the VCAA.  Written notice provided in January 
2001 effectively fulfills the requirements under the VCAA to 
notify the veteran regarding the development of relevant 
evidence, including the requirement to notify the veteran to 
submit all pertinent evidence in his possession.  VA has 
conducted all appropriate development of evidence relevant to 
this case, and has secured all available pertinent evidence.  
The claims file contains service medical records, VA medical 
records, and reports of VA medical examinations, including 
the most recent examination in 2003.  The veteran had a 
hearing before a hearing officer at the RO in April 2002, and 
he has submitted written statements in support of his appeal.  
The veteran has had a meaningful opportunity to participate 
in the processing of his claim.  To the extent that VA has 
failed to fulfill any duty to notify and assist the veteran, 
the Board finds such error to be harmless error that would 
not reasonably affect the outcome of the case.

Service Connection for the Residuals of Frozen Feet

The veteran contends that he developed frozen feet during his 
service in Korea, and that he has continued to have problems 
with his feet as a result of that injury.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a claim, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

The veteran's service records show that he served in Korea, 
and that his specialty was machine gunner.  His service 
medical records reflect that no foot disorders were found on 
his service entry examination.  During service, he received 
treatment for bilateral hallux valgus, including surgery in 
June 1955.  He was noted to have pustular dermatitis on his 
feet in May 1955, a rash on a hand and the left foot in 
October 1956, and dermatophytosis of the feet in November and 
December 1957.  His service medical records do not include 
any record of treatment for cold injury of the feet.

The claims file contains records of VA medical treatment of 
the veteran from 1998 forward.  In 1998, the veteran was seen 
for pain in both great toes, attributed to bilateral hallux 
valgus.  Records from 1999 forward show treatment for chronic 
hypertension.  In 2000, the veteran was seen for intermittent 
swelling in the lower extremities.  

On VA medical examination in May 2001, the veteran reported a 
history during service of bilateral bunionectomies and of 
frozen feet.  He stated that his feet had remained 
symptomatic, with pain on weightbearing and difficulty 
finding comfortable shoes.  The examiner noted bilateral 
hallux valgus, limitation of motion of the toes, pain on 
motion of the feet, and callus formation.  The examiner 
listed an impression bilateral hallux valgus, status post 
surgery.

The veteran had cardiovascular system surgery, with placement 
of a renal artery stent in January 2002.

In an April 2002 hearing at the RO, the veteran reported that 
he had served as a machine gunner in Korea for about a year, 
with winter weather for six to seven months.  He related a 
particular occasion when he was exposed to extreme cold 
overnight, his socks had become wet, and he awoke with no 
sensation in his feet.  He stated that he was seen at an aid 
station where his feet were warmed up.  Since that injury, he 
reported, he had experienced aching in his feet in cold 
weather, and sensitivity of his feet through the winter.  He 
stated that he had rashes on his feet two to three times per 
year, and that he had thickening of his toenails.

Outpatient treatment notes from January 2003 reflect the 
veteran's report of bad pain from his right foot hallux 
valgus.

On VA examination in February 2003, the veteran again 
described having sustained frozen feet on a particular 
occasion during service.  On examination, both feet had 
hypoactive deep tendon reflexes, diminished vibratory 
sensation, and normal sensitivity to pinprick.  The examiner 
found bilateral hallux valgus, with residual deformity, 
limitation of motion, and tender callus.  Pedal pulses were 
absent bilaterally, and the lower extremities had significant 
atrophy and loss of hair.  The skin of the feet did not have 
active fungus infection, but there was some dystrophy of the 
toenails.  The examiner concluded that the veteran did have a 
history of cold injury of the feet during service in the 
winter in Korea.  The examiner expressed the opinion, 
however, that current disabilities of the veteran's feet were 
not related to cold exposure, but were related to the 
bilateral hallux valgus and the surgery during service to 
address the hallux valgus.

In June 2003 through October 2003, the veteran reported pain, 
swelling, and circulation problems in his lower extremities.  
A VA physician diagnosed profound lower extremity limb 
ischemia.  In October 2003, he underwent surgical 
revascularization of his legs.  In December 2004, he had 
cardiac artery bypass surgery.  On follow-up in March 2005, a 
VA vascular consultation in follow up showed ongoing 
circulatory problems in the lower extremities, but some 
improvement since the December 2004 surgery.

Medical records show ongoing manifestations of the veteran's 
bilateral hallux valgus, and treatment in recent years for 
vascular problems affecting the lower extremities.  There is 
no medical finding or opinion, however, linking any current 
disorder of the feet to the cold injury during service that 
the veteran has reported.  The VA physician who examined the 
veteran in February 2003 specifically opined that present 
disabilities of the veteran's feet were not related to cold 
injury during service.  The preponderance of the evidence 
indicates that there is no current disability related to cold 
injury of the feet.  Therefore, service connection for 
residuals of such injury is denied.

Higher Initial Disability Ratings for Hallux Valgus

In a June 2001 rating decision, the RO granted service 
connection, effective from December 21, 2000, for hallux 
valgus of the left and right feet, and assigned disability 
ratings of 10 percent for each foot.  The veteran appealed 
the ratings.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  The Court held in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), that "[c]ompensation for service-
connected injury is limited to those claims which show 
present disability," and held: "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."  Subsequently, the 
Court has held that the above rule is not applicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  At 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

As the veteran appealed the initial disability ratings for 
bilateral hallux valgus, the Board will consider the evidence 
for the entire period since the December 21, 2000, effective 
date of the grant of service connection, and will consider 
whether staged ratings are warranted.

Under the rating schedule, hallux valgus is evaluated as 10 
percent disabling if it has been operated upon, with 
resection of the metatarsal head, or if it is severe, and 
equivalent to the amputation of the great toe.  The rating 
schedule does not provide for any rating higher than 10 
percent for hallux valgus.  38 C.F.R. § 4.71a, Diagnostic 
Code 5280.

The veteran had surgery on his bilateral hallux valgus during 
service in June 1955.  He has ongoing disability of each foot 
related to the hallux valgus.  As the assigned 10 percent 
rating for each foot is the maximum provided under the rating 
schedule, VA cannot grant higher ratings, except under 
provisions for unusual cases that do not fit under the rating 
schedule.

In order to accord justice in an exceptional case, where the 
standards of the rating schedule are found to be inadequate 
to evaluate a disability, the RO is authorized to refer the 
case to the VA Chief Benefits Director or the Director of the 
VA Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  The 
governing criteria for such an award is a finding that the 
case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

The Board has reviewed the record with these mandates in 
mind.  The veteran has not required post-service 
hospitalizations for his disability due to bilateral hallux 
valgus.  The veteran has made statements regarding the effect 
of his hallux valgus on his employment.  He has indicated 
that since service he has worked predominantly in 
construction, as a brick mason.  In an August 2001 statement, 
he wrote that his bilateral hallux valgus prevented him from 
holding gainful employment in his trade of bricklaying.  In 
December 2001, he wrote that pain in his feet made it hard to 
stay on jobs, and some days caused him to have to leave work.  
In his April 2002 hearing, he indicated that he had declined 
recommended additional surgery on his feet, out of concern 
that such surgery would make him unable to continue working.  
In a January 2004 statement, he noted that the crossed-over 
position of his toes made him unable to wear the steel-toed 
boots required on union jobs, and had thus kept him out of 
such jobs.

On VA medical examination in May 2001, the veteran reported 
pain on weightbearing and difficulty finding comfortable 
shoes.  The examiner noted bilateral hallux valgus, 
limitation of motion of the toes, pain on motion of the feet, 
and callus formation.  The veteran's gait was slow, but 
otherwise unremarkable.  He was able to perform a 
satisfactory heel-and-toe walk.  On VA examination in 
February 2003, there was very tender callus at the right 
great toe metatarsal phalangeal joint, and virtually no 
motion of that joint.  The toes of the left foot had 
significantly decreased ranges of motion.

The medical evidence confirms that the veteran has foot pain 
that produces some impairment in work and other activities.  
The evidence indicates, however, that he is generally able to 
stand and walk and perform work duties.  His impairment due 
to hallux valgus has not been shown to rise to the level of 
marked interference with employment.  The Board finds, 
therefore, that this case does not present exceptional 
factors that render application of the regular schedular 
criteria impractical.  There is, therefore, no basis for 
referral of the case to the appropriate official for 
consideration of an extraschedular rating.  In the absence of 
an extraschedular rating, the Board denies the appeal for 
ratings in excess of the schedular maximum of 10 percent. As 
an extraschedular rating is not warranted at any time since 
service connection was established effective in 2000, there 
is no basis for assigning staged ratings.


ORDER

Entitlement to service connection for residuals of frozen 
feet is denied.

From December 21, 2000, a disability rating in excess of 10 
percent for hallux valgus of the left foot is denied.



From December 21, 2000, a disability rating in excess of 10 
percent for hallux valgus of the right foot is denied.




____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


